|[pic]                                                                             |
|                                                                                  |
|Court of Appeals                                                                  |
|Second District of Texas                                                          |
|CHIEF JUSTICE         |                                     |CLERK                 |
|TERRIE LIVINGSTON     |TIM CURRY CRIMINAL JUSTICE CENTER    |                      |
|                      |401 W. BELKNAP, SUITE 9000           |DEBRA SPISAK          |
|JUSTICES              |FORT WORTH, TEXAS 76196-0211         |                      |
|LEE ANN DAUPHINOT     |                                     |CHIEF STAFF ATTORNEY  |
|ANNE GARDNER          |TEL: (817) 884-1900                  |LISA M. WEST          |
|SUE WALKER            |                                     |                      |
|BILL MEIER            |FAX: (817) 884-1932                  |GENERAL COUNSEL       |
|LEE GABRIEL           |                                     |CLARISSA HODGES       |
|BONNIE SUDDERTH       |www.txcourts.gov/2ndcoa              |                      |

                             September 24, 2015

|Tiffney Lynne McAdoo                  |                                   |
|P.O. Box 330274                       |                                   |
|Fort Worth, TX 76163                  |                                   |

RE:   Court of Appeals Number:    02-15-00157-CR, 02-15-00158-CR
      Trial Court Case Number:    1247940R, 1247941R

Style:      Tiffney Lynne McAdoo
      v.
      The State of Texas

Dear Ms. McAdoo:

      We received your request for additional time to file  a  petition  for
discretionary review on September 21, 2015, for the above cause.

      This is not the proper court for such a request.

      As of  September  1,  2011,  all  motions  regarding  a  petition  for
discretionary review and any petition for  discretionary  review  should  be
filed directly with the Court of Criminal Appeals  in  Austin,  Texas.   See
Tex. R. App. P. 68.3.  Therefore, we have forwarded your document to:

      CLERK, COURT OF CRIMINAL APPEALS
      SUPREME COURT BUILDING
      201 W. 14TH STREET, RM. 106
      AUSTIN, TX  78701




                                       Respectfully yours,


                                       DEBRA SPISAK, CLERK
                                       [pic]
                                       By:  Karen Brown, Deputy Clerk

|cc:  |Debra A. Windsor                                                   |
|     |Assistant District Attorney                                        |
|     |401 W. Belknap St.                                                 |
|     |Fort Worth, TX 76196-0201                                          |
|     |                                                                   |
|     |Roberta Walker                                                     |
|     |2363 Hwy. 287 N., Ste. 202                                         |
|     |Mansfield, TX 76063                                                |